DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 4 recites, “the system of claim 1, wherein the camera unit further comprises: a third lens assembly for capturing third image data in a third direction along a third optical axis.” However, there is no disclosure in the specification with regard to any third lens assembly for capturing third image data in a third direction along a third optical axis.
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 9-12, and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 12-15, 17, 19, and 21 of U.S. Patent No. 10,075,681 (hereinafter reference patent 1). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.
Current Application 
Reference Patent 1
1. A system comprising: a camera unit: a first lens assembly for capturing first image data in a first direction along a first optical axis; a second lens assembly for capturing second image data in a second direction along a second optical axis, wherein the first lens assembly and the second lens assembly are rotatably attached together by a pivot; and a storage unit comprising: a power supply; and at least one memory, wherein the camera unit and the storage unit are configured to 

2. The system of claim 1, wherein each of the first lens assembly and the second lens assembly are independently movable.

3. The system of claim 1, wherein the first optical axis and the second optical axis are arranged in a skew orientation.





5. The system of claim 1, wherein the camera unit further comprises: a display for displaying the first image data from the first lens assembly, the second image data from the second lens assembly, or both. 

9. The system of claim 1, further comprising controller circuitry, wherein the controller circuitry is configured such that a triggering event automatically initiates recording and storage of the first image data, the second image data, or both.

10. The system of claim 9, further comprising at least one sensor.
11. The system of claim 10, wherein the triggering event comprises at least one of: a sensor-related triggering event, a context data recognition related triggering event; a user-related triggering event; or a manually-initiated triggering event.

12. The system of claim 11, wherein the sensor comprises at least one of: a microphone, a radio 






















14. A method of operating a camera unit, comprising: capturing first image data in a first direction along a first optical axis using a first lens assembly; capturing second image data in a second direction along a second optical axis using a second lens assembly, rotating the first lens assembly relative to the second lens assembly, wherein the first lens assembly and the second lens assembly are rotatably attached together by a pivot; and recording and storing the first image data, the second image data, or both ina first memory.







16. The method of claim 15, further comprising: detecting the triggering event by a sensor.












17. A camera unit: a first lens assembly for capturing first image data in a first direction along a first optical axis; a second lens assembly for capturing second image data in a second direction along a second optical axis, wherein the first lens assembly and the second lens assembly are rotatably attached together by a pivot, and wherein the first optical axis and the second optical axis are arranged in a skew orientation; and a display for displaying at least one of the first image data and the second image data.
















19. The camera unit of claim 17, wherein the camera unit is adapted to be connected to at least one sensor.




  
    3. The camera unit of claim 1, further comprising an attached head-mounted display and wherein the controller circuitry is further operable to display video data on the head-mounted display. 
    
4. The camera unit of claim 1, wherein the controller is further operable to: receive a triggering signal; and transfer, upon receiving the triggering signal, video data from the first lens assembly and the second lens assembly from the first storage memory to the second storage memory, wherein the triggering signal is received in response to a triggering event selected from the set consisting of a siren activation, a light bar activation, an accelerometer reading, a positional reading, a velocity reading, and a vehicle crash event. 





    6. The camera unit of claim 1, wherein the controller is further operable to: receive a triggering signal; and transfer, upon receiving the triggering signal, video data from the first lens assembly and the second lens assembly from the first storage memory to the second storage memory, wherein the triggering signal is received in response to a triggering event selected from the set consisting of a face detection event and a face recognition event. 
    7. The camera unit of claim 1, further comprising an RFID tag. 
    
    12. A method of controlling the operation of a camera unit comprising the steps of: simultaneously storing imagery from a first lens assembly and a second lens assembly to a first storage memory, wherein the second lens assembly is rotatably mounted inside a unitary, tubular lens housing such that the second optical axis is configured to allow manual rotation about only a single axis of rotation relative to the first optical axis, wherein the single axis of rotation is perpendicular to the first optical axis and perpendicular to the second optical axis, receiving a trigger signal in response to a triggering event; 

    13. The method of claim 12, wherein the triggering event is selected from the set consisting of a siren activation, a light bar activation, an accelerometer reading, a positional reading, a velocity reading, and a vehicle crash event. 
    
14. The method of claim 12, wherein the triggering event is selected from the set consisting of a gunshot detection event and a holster event. 
    15. The method of claim 12, wherein the triggering event is selected from the set consisting of a face detection event and a face recognition event. 
 
17. A dual-lens camera apparatus, comprising: a unitary, tubular lens housing including a plurality of non-paraxial lens assemblies, wherein a first lens assembly and a second lens assembly of the plurality of non-paraxial lens assemblies have non-overlapping fields of view, wherein the second lens assembly is rotatably mounted inside the lens housing such that the second optical axis is configured to allow manual rotation about only a single axis of rotation relative to the first optical axis, wherein the single axis of rotation is perpendicular to the first optical axis and perpendicular to the second optical axis; a 
   19. The apparatus of claim 17, further comprising a head-mounted display operable to display imagery from at least one of the plurality of lens assemblies. 

       21. The apparatus of claim 17, further comprising at least one supplementary sensor providing non-audiovisual data. 



Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 12-15, 17, 19, and 21 of reference patent 1 as applied to claims 1-3, 5, 9-12, and 14-19 above, and further in view of Villmer (US 2012/0206565 A1 – hereinafter Villmer).
Regarding claim 4, see claim 1 of reference patent 1 above. However, claim 1 of reference patent 1 does not recite the camera unit further comprises: a third lens assembly for capturing third image data in a third direction along a third optical axis.
([0094]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Villmer into the system recited in claim 1 of reference patent 1 to expand the number of views for the camera to capture images from at least one extra perspective to provide viewers a better context of the event.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 12-15, 17, 19, and 21 of reference patent 1 as applied to claims 1-3, 5, 9-12, and 14-19 above, and further in view of Sharper Image User Guide (https://cdn4.sharperimage.com/si/pdf/manuals/206463.pdf January 2, 2012 – hereinafter SIUG, references made to attached printed copy).
Regarding claim 6, see claim 3 of reference patent 1 above. However, claim 3 of reference patent 1 does not recite the camera unit further comprises: an actuator for switching the display between displaying the first image data from the first lens assembly to displaying the second image data from the second lens assembly.
SIUG discloses the camera unit further comprises: an actuator for switching the display between displaying the first image data from the first lens assembly to displaying the second image data from the second lens assembly (page 3 – in Preview mode, selecting a lens combination).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of SIUG into the 
Claims 7 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 12-15, 17, 19, and 21 of reference patent 1 as applied to claims 1-3, 5, 9-12, and 14-19 above, and further in view of Castaneda et al. (US 2007/0081818 A1 – hereinafter Castaneda).
Regarding claim 7, see claim 1 of reference patent 1 above. However, claim 1 of reference patent 1 does not recite the pivot includes a plurality of detents corresponding to pre-selected angles.
Castaneda discloses a pivot includes a plurality of detents corresponding to pre-selected angles ([0019]; Fig. 3).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Castaneda into the system recited in claim 1 of reference patent 1 to secure the camera assembly at a desired viewing angle.
Claim 20 is rejected for the same reason as discussed in claim 7 above.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 12-15, 17, 19, and 21 of reference patent 1 as applied to claims 1-3, 5, 9-12, and 14-19 above, and further in view of Urban (US 2008/0061991 A1 – hereinafter Urban).
Regarding claim 8, see claim 1 of reference patent 1 above. However, claim 1 of reference patent 1 does not recite the camera unit and the storage unit are wirelessly connected.
([0028]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Urban into the system recited in claim 1 of reference patent 1 to reduce the size of the camera unit by using an external storage device.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 12-15, 17, 19, and 21 of reference patent 1 as applied to claims 1-3, 5, 9-12, and 14-19 above, and further in view of Snyder et al. (US 2010/0123779 A1 – hereinafter Snyder).
Regarding claim 13, see claim 4 of reference patent 1 above. However, claim 4 of reference patent 1 does not recite the user-related triggering event comprises at least one of: a user’s elevated heart rate, a user’s elevated blood pressure, a user’s elevated respiration, a user’s raised voice, or a user’s high level of vocal stress.
Snyder discloses a user-related triggering event comprises at least one of: a user’s elevated heart rate, a user’s elevated blood pressure, a user’s elevated respiration, a user’s raised voice, or a user’s high level of vocal stress ([0042] – a user’s screaming sound).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Snyder into the system recited in claim 4 of reference patent 1 to provide an additional indicator as to the cause of a designated event and the existence and conditions of the factors that occurred near the time of the designated event.
Claims 1-3, 9, and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 12, 14, and 16 of U.S. Patent No. 10757378 (hereinafter reference patent 2). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.
Current Application
Reference Patent 2
1. A system comprising: a camera unit: a first lens assembly for capturing first image data in a first direction along a first optical axis; a second lens assembly for capturing second image data in a second direction along a second optical axis, wherein the first lens assembly and the second lens assembly are rotatably attached together by a pivot; and a storage unit comprising: a power supply; and at least one memory, wherein the camera unit and the storage unit are configured to transfer power, the first image data, and the second image data therebetween.

2. The system of claim 1, wherein each of the first lens assembly and the second lens assembly are independently movable.

3. The system of claim 1, wherein the first optical axis and the second optical axis are arranged in a skew orientation.













9. The system of claim 1, further comprising controller circuitry, wherein the controller circuitry is configured such that a triggering event automatically initiates recording and storage of the first image data, the second image data, or both.










14. A method of operating a camera unit, comprising: capturing first image data in a first direction along a first optical axis using a first lens assembly; capturing second image data in a second direction along a second optical axis using a second lens assembly, rotating the first lens assembly relative to the second lens assembly, wherein the first lens assembly and the second lens assembly are rotatably attached together by a pivot; and recording and storing the first image data, the second image data, or both in 
a first memory.


15. The method of claim 14, further comprising: upon the occurrence of a triggering event, 

16. The method of claim 15, further comprising: detecting the triggering event by a sensor

17. A camera unit: a first lens assembly for capturing first image data in a first direction along a first optical axis; a second lens assembly for capturing second image data in a second direction along a second optical axis, wherein the first lens assembly and the second lens assembly are rotatably attached together by a pivot, and wherein the first optical axis and the second optical axis are arranged in a skew orientation; and a display for displaying at least one of the first image data and the second image data.

18. The camera unit of claim 17, further comprising: at least one memory; and controller circuitry, wherein the controller circuitry is configured such that a triggering event automatically initiates recording and storage of the first image data, the second image data, or both.
















19. The camera unit of claim 17, wherein the camera unit is adapted to be connected to at least one sensor.




    3. The camera unit of claim 1, wherein the instruction to record is automatically triggered by a triggering event. 
    4. The camera unit of claim 1, wherein the controller is further configured to instruct recording to begin upon said receiving of the indication that the external camera has received an instruction to record. 
    
12. The camera unit of claim 1, wherein the external camera is within a certain range of the camera unit when said indication that an external camera has received an instruction to record is received.

  See claims 1-4 of reference patent 2 above.













See claims 1-4 of reference patent 2 above.





See claims 1 and 12 of reference patent 2 above.


    14. A system comprising: a first camera unit; and a second camera unit including a first lens assembly having a first optical axis; a second lens assembly having a second optical axis being different than and generally opposed to the first optical axis; a housing containing both the first lens assembly and the second lens assembly, wherein the second lens assembly is permanently and rotatably mounted such that the second optical axis is configured to allow manual rotation relative to the first optical axis, wherein the manual rotation is about an axis perpendicular to the first optical axis; a memory element for storing video data both the first lens assembly and the second lens assembly; and a controller configured to receive video data from the first lens assembly and the second lens assembly and store the video data and a timestamp as metadata for synchronizing the video data, wherein the storing the video data is performed by storing pre-event buffer data, wherein the pre-event buffer data includes the video data without audio data; wherein moving to a recording status begins recording the audio data; receive an indication that the first camera unit has received an instruction to record; receive an identifier associated with the external second camera unit; write the identifier as metadata associated with the recorded data; and upload the recorded video data to an external computing device, wherein the 
    
    16. The system of claim 14, wherein the external camera is within a certain range of the second camera unit wherein the controller is configured to send a signal indicative that recording has begun.     


Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 12, 14, and 16 of reference patent 2 as applied to claims 1-3, 9, and 14-19 above, and further in view of Villmer.
Regarding claim 4, see claim 1 of reference patent 1 above. However, claim 1 of reference patent 2 does not recite the camera unit further comprises: a third lens assembly for capturing third image data in a third direction along a third optical axis.
Villmer discloses a camera unit further comprises: a third lens assembly for capturing third image data in a third direction along a third optical axis ([0094]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Villmer into the system recited in claim 1 of reference patent 2 to expand the number of views for the camera to capture images from at least one extra perspective to provide viewers a better context of the event.
Claims 5-6 and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 12, 14, and 16 of reference patent 2 as applied to claims 1-3, 9, and 14-19 above, and further view of SIUG.

SIUG discloses the camera unit further comprises: a display for displaying the first image data from the first lens assembly, the second image data from the second lens assembly, or both (page 1; page 3 – 2.7” 16:9 HD display).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of SIUG into the system recited in claim 1 of reference patent 1 to facilitate previewing the images from first and second lens.
Regarding claim 6, see discussion of claim 5 above, in which SIUG also discloses the camera unit further comprises: an actuator for switching the display between displaying the first image data from the first lens assembly to displaying the second image data from the second lens assembly (page 3 – in Preview mode, selecting a lens combination).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of SIUG into the system proposed in claim 5 to enhance the user interface of the system by allowing the user to select which images to preview.
Regarding claim 10, see discussion of claim 9 above. SIUG also discloses the system comprising at least one sensor (page 2 – a microphone, page 3 – a motion detector).

Regarding claim 11, see the discussion of claim 10 above, in which SIUG also discloses the triggering event comprises at least one of: a sensor-related triggering event, a context data recognition related triggering event; a user-related triggering event; or a manually-initiated triggering event (page 2-page 3 –at least a manually-initiated triggering event).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of SIUG into the system as discussed in claim 10 to automatically detect significant event, images of which the user desires to capture.
Regarding claim 12, see the discussion of claim 11 above, in which SIUG also discloses the sensor comprises at least one of: a microphone, a radio receiver, a GPS receiver, an accelerometer, a RFID tag, or a holster sensor (page 2 – at least a microphone to record audio).
Claims 7 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 12, 14, and 16 of reference patent 2 as applied to claims 1-3, 9, and 14-19 above, and further view of Castaneda.

Castaneda discloses a pivot includes a plurality of detents corresponding to pre-selected angles ([0019]; Fig. 3).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Castaneda into the system recited in claim 1 of reference patent 1 to secure the camera assembly at a desired viewing angle.
Claim 20 is rejected for the same reason as discussed in claim 7 above.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 12, 14, and 16 of reference patent 2 as applied to claims 1-3, 9, and 14-19 above, and further view of Urban.
Regarding claim 8, see claim 1 of reference patent 2 above. However, claim 1 of reference patent 2 does not recite the camera unit and the storage unit are wirelessly connected.
Urban discloses the camera unit and the storage unit are wirelessly connected ([0028]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Urban into the system recited in claim 1 of reference patent 2 to reduce the size of the camera unit by using an external storage device.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 12, 14, and 16 of reference patent 2 in view of SIUG as applied to claims 1-3, 5-6, 9-12, and 14-19 above, and further in view of Snyder. 
Regarding claim 13, see the discussion of claim 11 above. However, the system of claim 11 does not comprise the feature of “the user-related triggering event comprises at least one of: a user’s elevated heart rate, a user’s elevated blood pressure, a user’s elevated respiration, a user’s raised voice, or a user’s high level of vocal stress.”
Snyder discloses a user-related triggering event comprises at least one of: a user’s elevated heart rate, a user’s elevated blood pressure, a user’s elevated respiration, a user’s raised voice, or a user’s high level of vocal stress ([0042] – a user’s screaming sound).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Snyder into the system proposed in claim 11 to provide an additional indicator as to the cause of a designated event and the existence and conditions of the factors that occurred near the time of the designated event.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 9-12, 14, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SIUG.
Regarding claim 1, SIUG discloses a system comprising: a camera unit: a first lens assembly for capturing first image data in a first direction along a first optical axis (Figure on Page 1 – the lens assembly on the left side of the figure, the first optical axis is the optical axis of the lens when configured at horizontal direction); a second lens assembly for capturing second image data in a second direction along a second optical axis (Figure on Page 1  – the lens assembly on the right side of the figure comprising the camera on the right side and the body part of the Sharper Image unit), wherein the first lens assembly and the second lens assembly are rotatably attached together by a pivot (Figure on Page 1 – the pivot on the left side of the Sharper Image unit); and a storage unit comprising: a power supply (page 2 – a battery; page 4 – Technical Parameters 9.); and at least one memory (page 4 – Technical Parameters 10., a memory card), wherein the camera unit and the storage unit are configured to transfer power, the first image data, and the second image data therebetween (pages 2-4 – the battery supplies power to the whole unit, the memory card to store image data transferred from first and second cameras).
Regarding claim 2, SIUG also discloses each of the first lens assembly and the second lens assembly are independently movable (page 1– the two cameras are independently rotatable by 180o).
Regarding claim 3, SIUG also discloses the first optical axis and the second optical axis are arranged in a skew orientation (page 1 – the two optical axes are independently adjustable by 180o, so as long as in any arrangement that the they are not aligned, they are arranged in a skew orientation).
Regarding claim 5, SIUG also discloses the camera unit further comprises: a display for displaying the first image data from the first lens assembly, the second image data from the second lens assembly, or both (page 1; page 3 – 2.7” 16:9 HD display).
Regarding claim 6, SIUG also discloses the camera unit further comprises: an actuator for switching the display between displaying the first image data from the first lens assembly to displaying the second image data from the second lens assembly (page 3 – in Preview mode, selecting a lens combination).
Regarding claim 9, SIUG also discloses controller circuitry, wherein the controller circuitry is configured such that a triggering event automatically initiates recording and storage of the first image data, the second image data, or both (page 2 – initiated by an event of a vehicle start; page 3 – after entering a camera mode, pressing REC/OK button automatically recording and storing).
Regarding claim 10, SIUG also discloses the system comprising at least one sensor (page 2 – a microphone, page 3 – a motion detector).
Regarding claim 11, SIUG also discloses the triggering event comprises at least one of: a sensor-related triggering event, a context data recognition related triggering event; a user-related triggering event; or a manually-initiated triggering event (page 2-page 3 –at least a manually-initiated triggering event).
Regarding claim 12, SIUG also discloses the sensor comprises at least one of: a microphone, a radio receiver, a GPS receiver, an accelerometer, a RFID tag, or a holster sensor (page 2 – at least a microphone to record audio).

Regarding claim 17, SIUG discloses a camera unit: a first lens assembly for capturing first image data in a first direction along a first optical axis (Figure on Page 1 – the lens assembly on the left side of the figure, the first optical axis is the optical axis of the lens when configured at horizontal direction); a second lens assembly for capturing second image data in a second direction along a second optical axis (Figure on Page 1  – the lens assembly on the right side of the figure comprising the camera on the right side and the body part of the Sharper Image unit), wherein the first lens assembly and the second lens assembly are rotatably attached together by a pivot (Figure on Page 1 – the pivot on the left side of the Sharper Image unit), and wherein the first optical axis and the second optical axis are arranged in a skew orientation (page 1 – the two optical axes are independently adjustable by 180o, so as long as in any arrangement that the they are not aligned, they are arranged in a skew orientation); and a display for displaying at least one of the first image data and the second image data (page 1; page 3 – 2.7” 16:9 HD display).
Regarding claim 18, SIUG also discloses the camera unit of claim 17, further comprising: at least one memory (page 4 – Technical Parameters 10., a memory card); and controller circuitry, wherein the controller circuitry is configured such that a triggering event automatically initiates recording and storage of the first image data, the second image data, or both (page 2 – initiated by an event of a vehicle start; page 3 – after entering a camera mode, pressing REC/OK button automatically recording and storing).
(page 2 – a microphone, page 3 – a motion detector).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over SIUG as applied to claims 1-3, 5-6, 9-12, 14, and 17-19 above, and further in view of Villmer.
Regarding claim 7, see the teachings of SIUG as discussed in claim 1 above. However, SIUG does not disclose the camera unit further comprises: a third lens assembly for capturing third image data in a third direction along a third optical axis.
Villmer discloses a camera unit further comprises: a third lens assembly for capturing third image data in a third direction along a third optical axis ([0094]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Villmer into the system taught by SIUG to expand the number of views for the camera to capture images from at least one extra perspective to provide viewers a better context of the event.
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SIUG as applied to claims 1-3, 5-6, 9-12, 14, and 17-19 above, and further in view of Castaneda.
Regarding claim 7, see the teachings of SIUG as discussed in claim 1 above. However, SIUG does not disclose the pivot includes a plurality of detents corresponding to pre-selected angles.
Castaneda discloses a pivot includes a plurality of detents corresponding to pre-selected angles ([0019]; Fig. 3).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Castaneda into the system disclosed by SIUG to secure the camera assembly at a desired viewing angle.
Claim 20 is rejected for the same reason as discussed in claim 7 above.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over SIUG as applied to claims 1-3, 5-6, 9-12, 14, and 17-19 above, and further in view of Urban.
Regarding claim 8, see the teachings of SIUG as discussed in claim 1 above. However, SIUG does not disclose the camera unit and the storage unit are wirelessly connected.
Urban discloses the camera unit and the storage unit are wirelessly connected ([0028]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Urban into the system disclosed by SIUG to reduce the size of the camera unit by using an external storage device.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over SIUG as applied to claims 1-3, 5-6, 9-12, 14, and 17-19 above, and further in view of Snyder.
Regarding claim 13, see the teachings of SIUG as discussed in claim 11 above. However, SIUG does not disclose the user-related triggering event comprises at least one of: a user’s elevated heart rate, a user’s elevated blood pressure, a user’s elevated respiration, a user’s raised voice, or a user’s high level of vocal stress.
Snyder discloses a user-related triggering event comprises at least one of: a user’s elevated heart rate, a user’s elevated blood pressure, a user’s elevated respiration, a user’s raised voice, or a user’s high level of vocal stress ([0042] – a user’s screaming sound).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Snyder into the system disclosed by SIUG to provide an additional indicator as to the cause of a designated event and the existence and conditions of the factors that occurred near the time of the designated event.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over SIUG as applied to claims 1-3, 5-6, 9-12, 14, and 17-19 above, and further in view of Tamari et al. (US 2013/0096731 A1 – hereinafter Tamari).
Regarding claim 15, see the teachings of SIUG as discussed in claim 1 above. However, SIUG does not disclose upon the occurrence of a triggering event, transferring image data from a first memory to a second memory ([0052]).

Regarding claim 16, see the teachings of SIUG and Tamari as discussed in claim 15 above, in which Tamari also discloses detecting the triggering event by a sensor ([0052]). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Tamari into the system disclosed by SIUG and Tamari as discussed in claim 15 to accurately detect a triggering event images of which users desire to capture.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HUNG Q DANG/Primary Examiner, Art Unit 2484